Citation Nr: 1521635	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-30 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease. 

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1961 to December 1981.  He passed away in January 2012.  The Appellant, his surviving spouse, has been recognized as the substituted claimant.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issue of entitlement to service connection for the cause of the Veteran's death is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In resolving all doubt in his favor, the Veteran was exposed to herbicidal agents while serving on temporary duty in Vietnam.

2.  His Parkinson's disease and ischemic heart disease are presumed to be related to this exposure.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease and ischemic heart disease are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2014). 

The Veteran alleged that his Parkinson's disease and ischemic heart disease (IHD) resulted from herbicide exposure in service.  He asserted that he was sent to Vietnam for a brief period in November 1963.  He consistently indicated service in 1963, but he has not consistently indicated for how long.  He submitted a "Buddy" statement and photographs as support for his contentions.  

Parkinson's disease and IHD are listed among the conditions presumed to be service connected in veterans that have been exposed to certain herbicidal agents.  Veterans who served in Vietnam are presumed to have been exposed to these certain herbicidal agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(1),(2), (f); 38 C.F.R. §§  3.307(a)(6)(iii), 3.309(e).

The Veteran's personnel records do not contain a notation that he was sent on temporary duty orders.  They show foreign service in the Philippines, Thailand, and England.  His STRs do not show treatment at all during November 1963, and none of the entries from in or around that period of time show treatment in Vietnam.  The lack of documentation in his records is not dispositive of this inquiry, as they neither support nor contradict the Veteran's assertions.  It is, unfortunately, not that uncommon for temporary duty orders to not be listed among the personnel records.

The Board notes that his personnel records do contain a request filed by the Veteran in 1983, seeking to confirm service in Vietnam, specifically at "Tonsunute" in November 1963.  The Board finds that this request to be extremely probative.  The fact that it was made so many years before the presumptions concerning herbicide exposure had been established and so many years before his claim was filed, increases its credibility, despite the fact that no records were found in response to the request.  The "Buddy" statement also indicated that the Veteran was sent to Tan Son Nhut AFB, again lending credence to the Veteran's assertions, some of which were made nearly 30 years before he filed his claim.  Ultimately, and given the lack of official documentation that outright discredits the Veteran's statements, the Board finds the Veteran credible and that herbicide exposure should be presumed.

The Veteran was diagnosed with Parkinson's disease and IHD prior to his death.  Accordingly, as he is now presumed to have been exposed to herbicides, these diagnoses are presumed to be service connected.  These claims are granted.


ORDER

Service connection for Parkinson's disease and ischemic heart disease is granted.


REMAND

The remaining claim for service connection for the cause of the Veteran's death requires additional development.  

There are no medical records dated later than October 2011.  The Veteran died in January 2012.  Efforts should be made to obtain any treatment records from his last illness, and all updated VA treatment records.

The Veteran is now presumed to have been exposed to herbicides while serving in the Republic of Vietnam.  His Parkinson's disease and IHD have been service-connected.  His death certificate lists intercerebral hemorrhage that caused cardiopulmonary failure as the official cause of death.  No VA medical opinion regarding his cause of death has been obtained.  A VA examination of his records should be conducted for a medical opinion on whether intercerebral hemorrhage was caused by exposure to herbicides, or caused or aggravated by his Parkinson's or IHD.  An opinion should also be obtained as to whether Parkinson's or IHD were contributory causes of death, that is, whether they contributed substantially or materially or otherwise combined to cause death or aided/lent assistance to the production of death.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA treatment records dated since October 2011.

Ask the Appellant to identify any other treatment he received other than VA treatment, including any emergency treatment or assistance that she sought when the Veteran had the intercerebral hemorrhage.  Make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, forward the claims file to an appropriate physician for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's cause of death was caused by or related to his service.

First, the examiner is asked whether it is as likely as not (50 percent or greater probability) that intercerebral hemorrhage was caused or aggravated (caused a permanent increase in severity beyond the normal progression of the disease) by Parkinson's disease or IHD.  The examiner is also asked to provide an opinion as to whether his cause of death was caused by exposure to herbicides in Vietnam.

Second, the examiner is asked whether it is as likely as not (50 percent or greater probability) that Parkinson's disease and/or IHD was a contributory cause of death, in that it contributed substantially or materially or otherwise combined to cause death or aided/lent assistance to the production of death.  The examiner is advised that where the primary cause of death is so "overwhelming" that death would have resulted regardless of the existence of a service-connected disability, a service-connected condition may still be found to be a contributory cause of death where that condition has had a "material influence in accelerating death" because it "affected a vital organ and was of itself progressive or debilitating [in] nature."

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Appellant and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


